Citation Nr: 1826079	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  09-11 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to service connection for a skin disorder.

2. Entitlement to an effective date prior to October 30, 2006 for the award of service connection for hypertension.

3. Entitlement to an effective date prior to October 30, 2006 for the award of service connection for erectile dysfunction. 

4. Entitlement to an initial, compensable rating for erectile dysfunction.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Montana.  The RO in Baltimore, Maryland, currently has jurisdiction over the case.

The Veteran testified at a central office Board hearing before the undersigned Veterans Law Judge (VLJ) in May 2011.  A transcript is of record. 

In December 2011 and May 2014, the Board remanded this issue for further development, including for the provision of a VA examination and addendum opinion regarding the etiology of his skin disorder.  That development having been addressed, the case has since returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Unfortunately, another remand is required in this case.  While the Board sincerely regrets the delay, the Veteran's claims are again remanded for further development in accordance with VA's duty to assist.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claim is afforded every consideration.

In a January 2013 rating decision, the RO awarded service connection for hypertension, rated as 10 percent disabling, and for erectile dysfunction, rated as noncompensable, both effective from October 30, 2006.  In January 2013, the Veteran and his representative submitted a notice of disagreement (NOD) as to the effective dates assigned and the assignment of a noncompensable rating for erectile dysfunction.  See January 2013 NOD; July 2013 Veteran Correspondence.  The May 2014 Board decision found that the RO had not issued a Statement of the Case (SOC) for these matters.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), when such occurs, the Board must remand the case for issuance of an SOC.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Therefore, on remand the Veteran should be sent a statement of the case.  Further, the Veteran is advised that this claim is not fully before the Board at this time, and will be so only if he timely files a substantive appeal after a SOC is issued.

The Veteran has asserted that his skin conditions were caused by his exposure to herbicide agents or excessive heat and/or sun exposure.  The May 2014 Board decision previously remanded this issue to obtain a medical opinion as to whether the Veteran's skin conditions could have been caused by excessive sun and/or heat exposure.  The Veteran was provided a VA examination in April 2016.  However, the examiner failed to address the question of whether the sun or heat caused the Veteran's skin conditions.  See Stegall, 11 Vet. App. at 271.  Therefore, a new medical examination is necessary to determine if the Veteran's skin conditions are connected to service.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA treatment records, dated since January 2018, and associate them with the claims file.

2.  Issue to the Veteran an SOC which addresses the issues of entitlement to an effective date prior to October 30, 2006 for the award of service connection for hypertension; entitlement to an effective date prior to October 30, 2006 for the award of service connection for erectile dysfunction; and entitlement to an initial, compensable rating for erectile dysfunction.  See January 2013 NOD; July 2013 Veteran Correspondence.  The Veteran must be advised of the time limit in which he may file a Substantive Appeal.  If the Veteran timely files a VA Form 9, Substantive Appeal, these issues should be returned to the Board for adjudication.

3. Obtain a supplemental medical opinion concerning the etiology of the Veteran's claimed skin conditions.  

After reviewing the file, the examiner should opine as to whether it is at least as likely as not (defined as a 50 percent probability or greater) that any current skin condition was caused by, or resulted from, excessive heat and/or sun exposure during service from February 1970 to October 1971. 

The examiner should provide a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

4.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




